15/867,372
RESISTIVITY-BASED ADJUSTMENT OF MEASUREMENTS
FROM IN-SITU MONITORING
XU ET AL.

DETAILED ACTION
(Notice of Allowance)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a provisional applications PRO 62/562,976 09/25/2017 and PRO 62/446,277 01/13/2017 under 35 U.S.C. § 119(e) is acknowledged.

Information Disclosure Statement
Information Disclosure Statements filed on 7/27/2018 and 3/10/2020 are acknowledged and their contents have been considered.

Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 6/28/2021.

Response to Arguments
The remarks dated 6/28/2021 have been considered in view of the amendments and found persuasive.  In particular, the Examiner notes the Applicant arguments quoted below:
Applicant's representative and the Examiner discussed the problem noted in the specification that "In particular, even for material of ostensibly the same composition (including both chemical composition and, e.g., crystalline structure), differences in fabrication process can result in differences in resistivity." In addition, possible amendments to clarify the difference between the two resistivity values were discussed. 

The Examiner notes the clarifying amendments to the two resistivity values, as recited in the independent claims.  The Examiner interprets the first resistivity value to be based upon a textbook value or a measured value of a calibration substrate, while the second resistivity value is based upon a measured value of the substrate to be polished, which is subject to the differences in the fabrication process, as argued above.
Xu discloses compensating for variation in the resistivity of the layer due to variation in the temperature. However, Xu does not disclose compensating for variation between a first resistivity value generated from a textbook value or a measurement of a calibration substrate and a second resistivity value generated by a measurement of the deposited conductive layer on a device substrate, where the first and second resistivity values are for the conductive material at the temperature, i.e., ostensibly the same conductive material at the same temperature. 

This argument is persuasive.  The first and second resistivity in the present claims are recited being at the same temperature.  The Xu reference considers resistivities at different temperatures and accounts for those differences.  This application is different in that it accounts for the potential difference in resistivity between a calibration substrate and a substrate to be polished, which may have differences caused by the differences in the fabrication process between the manufacture of these two substrates.   
So far as can be determined, Bailey is similar, in that Bailey discusses temperature compensation, but does not disclose compensating for variation between a first resistivity value generated from a textbook value or a measurement of a calibration substrate and a second resistivity value generated by a measurement of the deposited conductive layer on a device substrate, where the first and second resistivity values are for the conductive material at the temperature, i.e., ostensibly the same conductive material at the same temperature. 

The Examiner agrees with the distinction of Bailey for the same reasons argued regarding Xu.

Pending Claims
Claims 1-15 are pending for examination (the "Pending Claim(s)").  Claims 1, 7 and 13 are independent.  
Claims 1, 3, 7 and 12-13 are currently amended.  
Claim 8-10 and 14 have been previously presented.  Claims 2, 4-6, 11 and 15 are original.  
Claims 16-20 have been canceled.

Allowable Subject Matter
Claims 1-15 are allowed.  All previous rejections and objections have been resolved and withdrawn.

The following is the Examiner's statement of reasons for allowance:

Claims 1-6.
Independent Claim 1 is allowed because the closest prior art, Xu et al. (U.S. Pub. No. 2015/0224623), fails to anticipate or render obvious:
store a first resistivity value and a correlation function relating layer thickness of a conductive material having the first resistivity value at a temperature to a signal from an in-situ monitoring system, the first resistivity value generated from a textbook value or a measurement of a calibration substrate; receive a second resistivity value for a deposited conductive layer of the conductive material at the temperature generated by a measurement of the deposited conductive layer on a device substrate to be polished…for at least some thickness values of the sequence of thickness values, generate adjusted thickness values that compensate for variation between the first resistivity value and the second resistivity value for the conductive material at the temperature to generate a sequence of adjusted thickness values, in combination with the rest of the claim limitations as claimed and defined by the Applicant. [Emphasis added to indicate a key distinction from the prior art.]
Dependent Claims 2-6 are allowed by virtue of their dependence on Independent Claim 1.

Claims 7-12.
Independent Claim 7 is allowed because the closest prior art, Xu et al. (U.S. Pub. No. 2015/0224623), fails to anticipate or render obvious:
storing a first resistivity value and a correlation function relating layer thickness of a conductive material having the first resistivity value at a temperature to a signal from an in-situ monitoring system, the first resistivity value generated from a textbook value or a measurement of a calibration substrate; receiving a second resistivity value for a deposited conductive layer of the conductive material at the temperature generated by a measurement of the deposited conductive layer on a device substrate being used…for at least some thickness values of the sequence of thickness values, generating adjusted thickness values that compensate for variation between the first resistivity value and the second resistivity value for the conductive material at the temperature to generate a sequence of adjusted thickness values, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  [Emphasis added to indicate a key distinction from the prior art.]
Dependent Claims 8-12 are allowed by virtue of their dependence on Independent Claim 7.

Claims 13-15.
Independent Claim 13 is allowed because the closest prior art, Xu et al. (U.S. Pub. No. 2015/0224623), fails to anticipate or render obvious:
store a first resistivity value and a correlation function relating layer thickness of a conductive material having the first resistivity value at a temperature to a signal from the monitoring system, the first resistivity value generated from a textbook value or a measurement of a calibration substrate, receive a second resistivity value for the deposited conductive layer of the conductive material at the temperature generated by a measurement of the deposited conductive layer on the substrate to be polished…generate adjusted thickness values that compensate for variation between the first resistivity value and the second resistivity value for the conductive material at the temperature to generate a sequence of adjusted thickness values, in combination with the rest of the claim limitations as claimed and defined by the Applicant. [Emphasis added to indicate a key distinction from the prior art.]
Dependent Claims 14-15 are allowed by virtue of their dependence on Independent Claim 13.
To the extent necessary to further explain or supplement this rejection, the Examiner’s response found in the Response to Arguments section is incorporated by reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1-15 are pending for examination in this Office Action and all have been allowed for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857